Exhibit 10.1

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made, effective
on January 29, 2013 (the “Grant Date”), between EVERCORE PARTNERS INC. (the
“Company”) and RALPH L. SCHLOSSTEIN (the “Participant”).

WHEREAS, the Company’s 2006 Stock Incentive Plan, as amended (the “Plan”),
authorizes the grant of awards payable in Shares (capitalized terms not
otherwise defined herein have the same meanings as in the Plan); and

WHEREAS, Company desires to grant restricted stock units (“RSUs”) to the
Participant on the terms herein specified.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:

1. Grant of RSUs. The Company hereby grants to the Participant 50,000 RSUs on
the terms and conditions herein set forth in this Agreement. Each RSU represents
the unfunded, unsecured right of the Participant to receive one Share. The
Participant will become vested in the RSUs, and take delivery of the Shares
subject thereto, as set forth in this Agreement.

2. Vesting and Delivery.

(a) The Participant shall become vested in the RSUs subject hereto as follows
(the occurrence of each such event described herein, a “Vesting Event”):

(i) One hundred percent (100%) of the total number of RSUs subject hereto shall
become vested on the fourth anniversary of the Grant Date, provided (A) the
Participant remains in continuous service with the Company through that date,
and (B) the Fair Market Value has by then been equal to or exceeded $45.00 per
Share for 20 consecutive trading days; or

(ii) One hundred percent (100%) of the total number of RSUs subject hereto shall
become vested upon (A) the cessation of the Participant’s service with the
Company due to his (1) death, (2) Disability or (3) termination by the Company
without Cause (as defined below), provided in each case that (B) the Fair Market
Value has by then been equal to or exceeded $45.00 per Share for 20 consecutive
trading days.

(b) Upon the earlier of the fourth anniversary of the Grant Date or the
cessation of the Participant’s service with the Company for any reason, after
applying Section 2(a)(i) or (ii), as applicable, all then unvested RSUs shall
immediately be forfeited by the Participant, without payment of any
consideration therefor.

(c) Upon the occurrence of a Vesting Event, one Share shall be issuable for each
RSU that vests on the date of such Vesting Event, subject to the terms and
provisions of the Plan and this Agreement. Thereafter, upon satisfaction of any
required tax withholding obligations, the Company shall deliver to the
Participant Shares underlying any vested RSUs. In the case of a Vesting Event
described in Section 2(a)(i), the delivery will occur as soon as practicable,
but in no



--------------------------------------------------------------------------------

event later than 15 calendar days after the Vesting Event. In the case of a
Vesting Event described in Section 2(a)(ii), the delivery will be made on the
first business that occurs at least 30 days following the applicable cessation
of employment, provided that, before such date, the Participant (or his estate
or personal representative, as applicable) has executed a general release of
claims against the Company and its Affiliates in a form reasonably prescribed by
the Company and such release has become irrevocable. If release requirement
described in the preceding sentence is not timely satisfied, the RSUs and any
Shares otherwise issuable in respect thereof will be forfeited and the
Participant will have no further rights hereunder.

(d) In the event of the death of the Participant, the delivery of Shares under
Section 2(c) shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under Section 2(c) shall be
made to the person or persons to whom the Participant’s rights with respect to
this Agreement shall pass by will or by the applicable laws of descent and
distribution.

(e) For purposes of this Agreement, service with the Company will be deemed to
include service with the Company’s Affiliates, but only during the period of
such affiliation.

3. Cause Defined. For purposes of this Agreement, “Cause” means (a) the
Participant’s material breach of any of the Restrictive Covenants (as defined
below), any published policy of the Company or its Affiliates applicable to the
Participant, including the Company’s or any of its Affiliates’ Code of Ethics;
(b) any act or omission by the Participant that causes the Participant, the
Company or any of the Company’s Affiliates to be in violation of any law, rule
or regulation related to the business of the Company or its Affiliates, or any
rule of any exchange or association of which the Company or its Affiliates is a
member, which, in any such case, would make the Participant, the Company or any
of the Company’s Affiliates subject to being enjoined, suspended, barred or
otherwise disciplined; (c) the Participant’s conviction of, or plea of guilty or
no contest to, any felony; (d) the Participant’s participation in any fraud or
embezzlement; (e) gross negligence, willful misconduct by the Participant in the
course of employment or the Participant’s deliberate and unreasonably continuous
disregard of his or her material duties; or (f) the Participant’s committing to,
or engaging in any act or making any statement which impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Company or any of its Affiliates which, in any such
case, has a material adverse effect on the Company; provided, however, that in
the case of clauses (a), (b), (e) and (f), “Cause” shall not exist if such
breach, act or omission, if capable of being cured (in the good faith
determination of the Board or any committee of the Board which does not include
any employee directors), shall have been cured within ten business days after
the Company provides the Participant with written notice thereof.

4. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make equitable substitutions or adjustments to the number of Shares and RSUs
subject hereto pursuant to Section 9(a) of the Plan.

 

-2-



--------------------------------------------------------------------------------

5. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship with, the Company or any of its
Affiliates. Further, the Company (or, as applicable, its Affiliates) may at any
time dismiss the Participant for any reason, free from any liability or any
claim under the Plan or this Agreement, except as otherwise expressly provided
herein.

6. No Acquired Rights. The Board has the power to amend or terminate the Plan,
to the extent permitted thereunder, at any time, and the opportunity given to
the Participant to participate in the Plan is entirely at the discretion of the
Committee and does not obligate the Company or any of its Affiliates to offer
such participation in the future (whether on the same or different terms). In
addition, the value of the RSUs or the Shares subject hereto shall not be used
for purposes or determining any benefits or compensation payable to the
Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company.

7. No Rights of a Stockholder; Dividend Equivalent Payments.

(a) The Participant shall not have any rights or privileges as a stockholder of
the Company, which for the avoidance of doubt includes no rights to dividends or
to vote, until the Shares in question have been registered in the Company’s
register of stockholders as being held by the Participant.

(b) The foregoing notwithstanding:

(i) if the Company declares and pays a cash dividend or distribution with
respect to its Shares, the RSUs subject hereto will be increased by a number of
additional RSUs determined by dividing (A) the total dividend or distribution
that would then be payable with respect to a number of Shares equal to the
number of RSUs outstanding hereunder on the dividend or distribution record date
for which no Vesting Event has yet occurred, divided by (B) the Fair Market
Value on the dividend or distribution record date. Additional RSUs credited
under this paragraph will be subject to the same terms and conditions (including
the same vesting and delivery schedule, but not including the right to be
credited with additional dividend equivalent RSUs under this section) as the
RSUs outstanding hereunder on the applicable dividend or distribution record
date for which no Vesting Event has yet occurred.

(ii) if the Company declares and pays a cash dividend or distribution with
respect to its Shares after the occurrence of a Vesting Event with respect to
particular RSUs but before Shares are issued in respect thereof, the Company
will make a special cash payment to the Participant equal to the amount of the
dividend or distribution that would have been payable to the Participant had he
or she been the record holder of those Shares on the record date of such
dividend or distribution. Such special cash payment will be subject to
withholding for applicable taxes.

8. Stop Transfer Orders. Any Shares issued or transferred to the Participant
pursuant to this Agreement shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan, this
Agreement, the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such

 

-3-



--------------------------------------------------------------------------------

Shares are listed and any applicable Federal or state laws or relevant
securities laws of the jurisdiction of the domicile of the Participant, and the
Committee may make an entry on the record books of the appropriate registered
book-entry custodian to make reference to such restrictions.

9. Transferability. Except as set forth in Section 2(d), the RSUs (and, prior to
their actual issuance, the Shares subject hereto) may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 9 shall be void and unenforceable.

10. Withholding. The Company or any Affiliate shall have the right and are
hereby authorized to withhold from any transfer due under this Agreement, or
from any other compensation or amount owing to the Participant, applicable
withholding taxes with respect to this Agreement to satisfy all obligations for
the payment of such taxes. The payment of any applicable withholding taxes
through the withholding of Shares otherwise issuable under this Agreement shall
not exceed the minimum required withholding liability.

11. Restrictive Covenants.

(a) The Participant has agreed to be bound by certain restrictive covenants
during his or her service to the Company and following the cessation of that
service for any reason (such covenants, together with any restrictive covenants
made by the Participant after the date hereof, the “Restrictive Covenants”). As
a condition to the issuance or delivery of Shares in respect of RSUs, the
Participant may be required to certify, in a manner acceptable to the Company,
that he or she continues to be in compliance with the Restrictive Covenants.

(b) If the Participant violates any of the terms of the Restrictive Covenants,
then the Participant will immediately forfeit any remaining RSUs (even if
otherwise vested) for which Shares have not yet been delivered. In addition, in
the event of such conduct, the Participant will be required to repay to the
Company any dividend or distribution equivalent amounts paid under
Section 7(b)(ii) in respect of such Shares.

(c) The remedies contained in this section will be in addition to, not in lieu
of, any other available remedies.

12. Choice of Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW.

13. RSUs Subject to Plan. All the RSUs are subject to the Plan, a copy of which
has been provided to the Participant and the terms of which are incorporated
herein by this reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. This Agreement may
only be amended in writing.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Participant has executed this Agreement,
in each case on the date below indicated, respectively.

 

EVERCORE PARTNERS INC. By:  

/s/ Adam B. Frankel

Date:  

January 29, 2013

RALPH L. SCHLOSSTEIN By:  

/s/ Ralph L. Schlosstein

Date:  

January 29, 2013

 

-5-